Cook, P. J.,
delivered the opinion of the court.
Appellees have filed a motion to dismiss this appeal. The record discloses that the final judgment in this cause was rendered by the circuit court of Lauderdale county October 6, 1913; no steps were taken to appeal, until October 2, 1915, when an appeal bond was filed with the clerk of the circuit court and there' it rested until the record was filed with the clerk of this court on April 14, 1917.
Appellant files certain affidavits of counsel who represented appellants below, to the effect that this case and several other cases involving the same facts and questions of law were pending in the chancery and circuit courts; that demurrers were filed to the declarations in each case and sustained by the court; that an oral agreement was made between counsel for plaintiffs and de*75fendant that only one of the cases would he appealed and all. would be governed by the ruling of this court in the case appealed. This court reversed the chancery court in the appealed case, and thereupon the record in this case was filed in this court.
Counsel for appellee deny that they ever made any agreement with reference to the appeal.
It will he seen that appellants rely solely upon an oral agreement, which is- disputed by appellee. Confessedly, this appeal should he dismissed hut for the alleged oral agreement. Rule 22 of this court (72 So. viii) provides that “no agreement between counsel will he regarded unless reduced to writing, and signed by them.” We have no written agreement, and the alleged oral agreement is disputed. The record was not filed within the time fixed by law, and when we eliminate the oral agreement, and we must do so, no reason is given for not complying with the law. The appeal will he dismissed.

Dismissed.